DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 12 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “to a required level” in lines 3 – 4.  This limitation is vague in that is unclear as to what exactly is being claimed.  Further, the specification fails to provide what “a required level” entails.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3 and 6 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrowski (DE 197 44 906 A1) as cited by Applicant.
Regarding Independent Claim 1, Ostrowski teaches a movement transmission device (Fig. 3) for a vehicle wiper device (Paragraph [0001]), comprising: a pivot shaft housing (bearing, 12; Fig. 3) receiving a pivot shaft (wiper shaft, 10); a crank (bearing rocker, 14) having a first end (at axis, 24; Fig. 3) and a second end (at stop bolt, 34; Fig. 3), wherein the first end of the crank (14; Fig. 3) is fixed to the pivot shaft (10; Fig. 3) and the second end the crank (14) is configured to be linked to a link rod (linkage, 

    PNG
    media_image1.png
    352
    444
    media_image1.png
    Greyscale

Regarding Claim 2, Ostrowski teaches the movement transmission device (Fig. 3) wherein the limiting means (30) limit a position of the crank (14) so that a collinear position of the crank (14) with respect to the link rod (16) is prevented (Paragraph [0024]; the limiting means moves until it reaches the stop pin, 34 thus preventing a collinear position of the crank with respects to the link rod).  
Regarding Claim 3, Ostrowski teaches the movement transmission device (Fig. 3) the limiting means (30) limit a position of the crank (14) so that damaging forces acting on the crank (14) are reduced to a required level (Paragraph [0026]).  
Regarding Claim 6, Ostrowski teaches the movement transmission device (Fig. 3) wherein the limiting means (30) comprise at least one protrusion (Annotated Fig. 3) for limiting a movement of the crank (14).  
Regarding Claim 7, Ostrowski teaches the movement transmission device (Fig. 3) wherein the crank (14) comprises at least one projection (stop, 34) for contacting with the limiting means (30; Fig. 3). 
Claim Rejections - 35 USC § 103
The following is quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowski (DE 197 44 906 A1) as cited by Applicant in view of Kiso (U.S. Patent No. 6,044,518).
Regarding Claim 4, Ostrowski teaches all of the elements of claim 1 as discussed above.
Ostrowski does not explicitly teach the movement transmission device wherein the pivot shaft housing is arranged at passenger side of the vehicle.  
Kiso, however, teaches the movement transmission device (wiper apparatus; Fig. 1) wherein the pivot shaft housing (sleeves, 4 and 5) is arranged at passenger side of the vehicle (Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski to further include the pivot shaft housing is arranged at passenger side of the vehicle, as taught by Kiso, to provide a device where it is possible to eliminate the need for reinforcing a sleeve, therefore a sleeve light in weight can be used and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Regarding Claim 5, Ostrowski teaches all of the elements of claim 1 as discussed above.
Ostrowski does not explicitly teach the movement transmission device wherein the pivot shaft housing is arranged at both passenger side and driver side of the vehicle.  
Kiso, however, teaches the movement transmission device (Fig. 1) wherein the pivot shaft housing (4, 5) is arranged at both passenger side and driver side of the vehicle (Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski to further include the pivot shaft housing is arranged at both passenger side and driver side of the vehicle, as taught by Kiso, to provide a device where it is possible to eliminate the need for reinforcing a sleeve, therefore a sleeve light in weight can be used and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Claims 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowski (DE 197 44 906 A1) as cited by Applicant.
Regarding Claim 8, Ostrowski teaches all of the elements of claim 1 as discussed above.
Ostrowski does not explicitly teach the movement transmission device wherein the limiting means are made of elastic material, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski as claimed since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  
Regarding Claim 9, Ostrowski teaches all of the elements of claim 1 as discussed above.
Ostrowski does not explicitly teach the movement transmission device wherein the limiting means are coated with elastic material, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski as claimed since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  
Regarding Claim 10, Ostrowski teaches all of the elements of claim 1 as discussed above.
Ostrowski does not explicitly teach the movement transmission device wherein the elastic material is rubber, however, it would have been obvious to one having ordinary skill in the art before the 
Regarding Claim 11, Ostrowski teaches all of the elements of claim 1 as discussed above.
Ostrowski does not explicitly teach the movement transmission device wherein the at least one projection is made with the crank in one piece, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski as claimed since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding Claim 12, Ostrowski teaches all of the elements of claim 1 as discussed above.
Ostrowski does not explicitly teach the movement transmission device wherein the limiting means are made with the pivot shaft housing in one piece, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ostrowski as claimed since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Conclusion
Art made of record, however not relied upon in the current rejection is as follows: WO 2016/199619 A1 to Masaaki discloses a movement transmission device wherein each arm of a two set wiper unit is restricted from operating beyond a control angle and a first wiper arm unit is prevented from colliding with a first front pillar or a windshield panel when a first output shaft of a first speed reduction mechanism has rotated beyond a first control angle, and a second wiper arm unit is prevented from colliding with a second front pillar or the windshield panel when a second output shaft of a second speed reduction mechanism has rotated beyond a second control angle.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723